Whitfieud, C. J.,
delivered the opinion of the court.
It is the better view that the designation, “Southern Insurance Company of New Orleans, Louisiana,” imports sufficiently a corporation. See authorities in brief for appellants. That Winner & Meyer are partners, their names being set out as such in the affidavit in attachment, also satisfactorily appears from the record. The motion to strike from the files the traverse of the answer of the garnishee should not have been sustained. If a more specific designation had been desired than “Southern Insurance Company,” an amendment could easily have supplied it. Besides, the appellee, Weems, did not complain on the ground of insufficient- designation of his principal, in his answer for it, to the garnishment writ.

Beversed and remanded.